Citation Nr: 1726360	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  15-45 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for schizophrenia (also claimed as a nervous condition and as schizophrenia/bipolar).

2.  Entitlement to service connection for paralysis agitans (Parkinson's disease), to include as secondary to the Veteran's schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's sibling


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served in the United States Army from April 1976 to April 1977.  He also had service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The decision denied service connection for paranoid schizophrenia (previously claimed as a nervous condition and as schizophrenia/bipolar) and Parkinson's disease.  The Veteran timely appealed the decision with a notice of disagreement received by VA in November 2014.

The Veteran and his sibling testified before the undersigned Veterans Law Judge in a January 2017 hearing at the Board.  A transcript from the hearing was associated with the claims file and reviewed.  

The issues on appeal have been rephrased to better reflect the state of the record.


In the Veteran's November 2015 VA Form 9 (Appeal to the Board of Veteran's Appeals), he appears to have raised the issue of entitlement to service connection for seizures.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  



FINDINGS OF FACT

1.  The claim of service connection for paranoid schizophrenia (previously claimed as a nervous condition) was denied in a September 2009 rating decision; no new and material evidence was received within one year of that decision.

2.  Since the final September 2009 rating decision, the evidence submitted or received by VA is new, but it is not material.

3.  The competent and probative evidence shows that the Veteran has Parkinson's disease.

4.  The competent and probative evidence fails to establish a causal connection between the Veteran's Parkinson's disease and active service.

5.  The competent and probative evidence fails to establish that the Veteran's Parkinson's disease was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The September 2009 RO denial of service connection for paranoid schizophrenia (previously claimed as a nervous condition) became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  The criteria for reopening the claim for paranoid schizophrenia (previously claimed as a nervous condition) have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that new and material evidence with respect to the claim of entitlement to service connection for schizophrenia (also claimed as a nervous condition and as schizophrenia/bipolar) entitles him to have the matter reopened.  After reviewing the pertinent medical and lay evidence of record, the Board finds that no new and material evidence has been received, and as such the petition to reopen the claim is denied. The Veteran also contends that he has Parkinson's disease and that it is linked to his schizophrenia.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the Veteran has Parkinson's disease, but that the competent and probative evidence fails to establish that it was caused or aggravated by a service-connected disability.  Moreover, the Board finds that the evidence fails to establish a causal connection between the Veteran's Parkinson's disease and active service.  The Board thus denies the claim of service connection for Parkinson's disease, to include as secondary to his schizophrenia. The reasons for these decisions will be discussed below

I.  Notice and Assistance

The Board has considered the Veteran's appealed issues as noted above and decided entitlement based on the pertinent evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to these issues.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (sitting that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO in Winston-Salem, North Carolina issued a rating decision in September 2009 which, among other things, denied the Veteran's claim of service connection for paranoid schizophrenia (previously claimed as a nervous condition).  The RO found that the evidence submitted was new, but not material.  The evidence of record at the time of the September 2009 denial included service treatment records from VA and a private medical provider, treatment records, and statements from the Veteran.  The 2009 rating decision noted that the evidence showed continued treatment for paranoid schizophrenia.  Although the evidence was new, it was not material because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The new evidence failed to show that the Veteran's disability, which preexisted service, was aggravated by, incurred in, or caused by military service.

The Veteran filed a timely notice of disagreement with this rating decision.  In the subsequent March 2011 Statement of the Case, the RO again found that the evidence submitted was not new and material.  The Veteran was notified of his appellate rights but did not file a VA Form 9 or provide new evidence concerning the schizophrenia claim until more than one year after the rating decision.  Therefore, the September 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b).

Since the last denial, VA obtained new VA treatment records, including two statements from the Veteran's VA staff psychiatrist.  A transcript from the January 2017 Board hearing has also been associated with the claims file and reviewed.  At the January 2017 Board hearing, the Veteran denied having a mental health disorder prior to his service.  

VA treatment records and the Veteran's statement reflect his continued psychiatric treatment and medication, but again, the records fail to show that the Veteran's disability, which pre-existed service, was aggravated by or caused by military service.

In sum, new and material evidence has not been received because the evidence continues to fail to show that the Veteran's disability was aggravated or caused by military service.

The Board has considered the evidence in light of the low threshold for finding new and material evidence, but it finds that the evidence pertaining to the service connection for schizophrenia (also claimed as a nervous condition and as schizophrenia/bipolar) issue is not material, as it does not go to the previously unestablished fact (here, in-service incurrence/aggravation).  See Shade, 24 Vet. App. at 117; 38 C.F.R. § 3.156(a).  As such, the petition to reopen is denied.  

III.  Parkinson's disease

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Direct Service Connection

VA treatment reflects show that the Veteran takes medication for a movement disorder or Parkinson's disease.  See 11/07/2013 VBMS entry, VAMC Other Output / Reports.  The Board will resolve doubt on this material issue and find that the evidence is at least in equipoise as to a current disability.  

The question for consideration is whether the Veteran's Parkinson's disease is related to his service.  The Board finds that weight of the evidence is against finding a causal relationship between his current Parkinson's disease and his service.

The Veteran's service treatment records show no treatment, complaints, or manifestations of Parkinson's disease.  05/23/1977 VBMS entry, STR - Medical.  His Medical Board examination and proceedings, dated from January to March 1977, do not reflect symptoms or complaints of Parkinson's disease.  In light of this, the Board finds that the evidence weighs against and in-service event, injury, or manifestation of Parkinson's.   

Additionally, the Board acknowledges that Parkinson's disease (paralysis agitans) is considered chronic under 38 C.F.R. § 3.309(a).  With chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Including the chronicity and continuity of symptomatology avenues to service connection is implicitly constrained by 38 C.F.R. § 3.309(a) in all chronic disease cases.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (2013).

With respect to Parkinson's disease, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service.  38 C.F.R. § 3.307(a)(3).  The evidence weighs against a manifestation of Parkinson's disease to this degree within this timeframe.  Accordingly, the Board finds presumptive service connection is not for application.

An award of service connection solely based on continuity, as permitted under Walker, is not applicable in this case because the Veteran's medical records following service do not reflect a manifestation of Parkinson's disease to a degree of 10 percent or more within one year of separation from service.  Indeed, the Veteran's sibling testified to the Board in January 2017 that the symptoms of the Veteran's Parkinson's disease were noticed over the past three years, making the earliest date of manifestation around 2014.  In light of the competent evidence showing that Parkinson's manifested well after the Veteran's discharge from service, the Board finds that the evidence weighs against continuity of symptomatology.  

In conclusion, the preponderance of the evidence is against entitlement to service connection for Parkinson's disease on a direct basis.

B.  Service Connection Secondary to the Veteran's Schizophrenia

As noted earlier, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen, 7 Vet. App. at 448-49; 38 C.F.R. § 3.310.

The record before the Board does not reflect that service connection has been established for any disability, to include schizophrenia.  As such, entitlement to service connection on a secondary basis lacks legal merit and is denied.  


ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for schizophrenia (also claimed as a nervous condition and as schizophrenia/bipolar) is denied.

Service connection for Parkinson's disease, to include as secondary to schizophrenia, is denied.


REMAND

As noted above, VA received a notice of disagreement in November 2014 that expressed the Veteran's desire to appeal.  The Board notes that this disagreement is timely with regard to the January 2014 rating decision that denied service connection for posttraumatic stress disorder (PTSD) and depression.  However, a Statement of the Case has not been furnished for these matters to date.  Therefore, these remand to the AOJ for such action.  38 C.F.R. § 19.9(c) (2016).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for PTSD and service connection for depression (if on a new and material basis, then note the date of the prior, final denial and the reason the issue was denied).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


